United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20108
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NHA KIEM (DAVID) TRAN, also known as
David Tran, also known as David,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-89-CR-135-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nha Kiem Tran, a/k/a David Tran, federal prisoner # 48793-

079, is appealing the district court’s denial of his 18 U.S.C.

3582(c)(2) motion to reduce his sentence based on amendment 640

to the sentencing guidelines.

     Amendment 640 to U.S.S.G. § 2D1.1(a)(3) is not listed in

U.S.S.G. § 1B1.10(c).   Therefore, this amendment may not be

applied retroactively to reduce Tran’s sentence.   See United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20108
                               -2-

States v. Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).   Tran has

not shown that the court abused its discretion in denying his

motion for a modification of sentence.   The judgment of the

district court is AFFIRMED.